Mollison, Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached, relate to birch plywood and block-board, exported from Finland in the year 1957, and were submitted for decision upon stipulation of counsel for the parties.
On the agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, to be the proper basis for determination of the value of the merchandise involved, and that such value, in each instance, is the value set forth in column “5” of said schedule “A,” packed, less ocean freight and insurance.
Judgment will issue accordingly.
Schedule A
1. 2. 3. 4. 5.
Reappraisement No. Collector’s No. Entry No. Date of export Value or price
8/20/57 R58/22475 08742 762871
Birch plywood as follows:
BB/WG grade, %" thick, 37" x 49" Invoice unit value, net, less ocean freight and insurance.
R58/22476 08743 751924 8/22/57
Birch plywood as follows:
BB/WG, %" thick, 49" x 37" Invoice unit value, net, less ocean freight and insurance.
R58/22477 08744 742688 8/22/57
Birch plywood as follows:
BB/WG grade, %" thick 49" x 37" 37" x 49" Invoice unit value, net, less ocean freight and insurance.
R58/22478 08745 718186 7/10/57
Birch plywood as follows:
BJ/BB grade, %" thick, 60" x 48" $300.25 per M sq. ft., net, less ocean freight and insurance.
BB/WG grade, %" thick, 49" x 37" 37"x 49" BB/WG grade, %" thick, 49" x 37" 37" x 49" Invoice unit values, net, less ocean freight and insurance.
R58/22479 08746 708472 6/24/57
Birch plywood as follows:
BB/WG grade, %" thick 49" x 37" 37"x 49" Invoice unit value, net, less ocean freight and insurance.
R58/22480 08747 703133 6/14/57
Birch plywood as follows:
BJ grade, He” thick 62" x 62" 61" x 61" 60" x 60" 58" x 58" $95.75 per M sq. ft., net, less ocean freight and insurance.
*5971. 2. 3. 4. 5.
Reappraise- Collec- Date of ment No. tor’s No. Entry No. export Value or price
BB/WG grade, %•' thick, 37” x 49” 49” x 37” Invoice unit value, net, less ocean freight and insurance.
R58/22481 08749 970035 5/31/57
Birch plywood as follows:
BJ/BB grade thick, 60” x 48” $300.25 per M sq. ft., net, less ocean freight and insurance.
BB/WG grade, %" thick, 49” x 37” Invoice unit value net, less ocean freight and insurance.
R58/22482 08750 928489 4/5/57
Birch plywood as follows:
BB/WG grade, %” thick, 60” x 36” 60” x 30” $188.00 per M sq. ft., net, less ocean freight and insurance
“ “ “ “ “ 48" x 30” $180.25 per M sq. ft., net, less ocean freight and insurance
BJ/BB grade, %” thick, 60” x 48” $300.25 per M sq. ft., net, less ocean freight and insurance
R58/22483 08751 906337 3/15/57
Birch plywood as follows:
BJ/BB grade, %” thick, 60” x 48” Invoice unit value, net, less ocean freight and insurance
R58/22484 08752 906336 3/14/57
Birch plywood as follows:
BB/WG grade, thick, 37” x 37” 72” x 50” Invoice unit values net, less ocean freight and insurance
R58/22485 08753 898095 3/5/57
Blockboard as follows:
BJ/BB grade, %" thick, 122” x 61” 122” x 60” 120” x 60” Invoice unit values, net less ocean freight and insurance.
97” x 61"
96"x 60”
97” x 51”
96” x 50”
61” x 122”
60” x122”
61" x 97”
60"x 96”
51” x 97”
50” x 96”
*5981. 2. 3. 4. 5.
Reappraise* Collee- Entry No. mentNo. tor’s No. Date of Value or price export ,
Birch plywood as follows:
BJ/BB grade, JÍ" thick, 48” x 48” $287.50 per M sq. ft., net less ocean freight and insurance
Birch blockboard as follows:
BJ/BB grade, %” thick, 36” x 96” Birch plywood as follows: Invoice unit value net less ocean freight and insurance
BB/WG grade, %" thick, 49” x 25” & 25” x 72 fi" Invoice unit values, net less ocean freight and insurance
R58/22486 08754 879506 2/11/57
Birch plywood as follows:
BB grade, %" thick, 48” x 36” BJ/BB grade, %" thick, 60” x 48” BB/WG grade, J/8" thick, 72” x 36” Invoice unit values, net, less ocean freight and insurance.
R58/22487 08755 953583 5/17/57
Birch plywood as follows:
BB/WG grade, %" thick 37” x 49” 49”x 37” Invoice unit value, net, less ocean freight and insurance.
R58/22488 08756 766573 9/3/57
Birch plywood as follows:
BB/WG grade, %" thick 37” x 49" Invoice unit value, net, less ocean freight and insurance.